Exhibit 10.2 PROMISSORY NOTE $5,000,000September 7, 2012 (1)For value received, the undersigned, Premier Financial Bancorp, Inc., a Kentucky corporation with principal offices in Huntington, West Virginia (“Borrower”) hereby promises to pay in lawful money of the United States of America to the order of The Bankers’ Bank of Kentucky, Inc., a Kentucky banking organization, with main offices in Frankfort, Kentucky (“Lender”), at the main offices of Lender, 107 Progress Drive, Frankfort, Kentucky, 40602,on September 7th, of 2013, the outstanding principal amount loaned to Borrower under this Promissory Note (“Note”), and not previously repaid, together with interest due and owing as of such date upon such outstanding principal amount, as reflected by the books and records of the Lender.The Parties agree and acknowledge that the Borrower may request and receive monies from Lender under this Note from time to time, but the aggregate outstanding principal balance at any time shall not exceed Five Million ($5,000,000) Dollars, and that the right to request and receive monies from Lender hereunder shall cease and terminate on September 7, 2013. (2)The outstanding principal balance under this Note shall bear annual interest at the rate of the Prime Rate, as announced from time to time by J.P. Morgan Chase Bank, New York, New York, adjusted daily;provided, however, that such interest rate charged shall not be less than Four and one-half (4.5%) percent.In addition to the interest payments required under this Paragraph (1) above, interest on this Note shall be due and payable on the 7th day of each, September, December, March and June during the term of this Note.The Prime Rate specified above will function only as a tool for setting the rate on this Note and Lender does not represent that such rate has any relationship to the rate it charges its other customers. (3)All payments on account of indebtedness evidenced by this Note shall be first applied to interest, costs and expenses, and then to principal, and interest shall be computed on the basis of a 365-day year. (4)The occurrence of any one or more of the following shall constitute a Default or Event of Default under this Note as those terms are defined under the Loan Agreement executed of even date herewith: (i)Failure to make any payment of principal, interest or costs within twenty (20) days after any such payment is due hereunder; and (ii)The occurrence of any other Default or Event of Default under the Loan Agreement, this Note, or the Stock Pledge and Security Agreement executed of even date herewith. (5)Time is of the essence with respect to this Note and in the Event of Default or an Event of Default under this Note, then (i) the entire principal balance hereof, and all accrued interest and costs shall, at the option of the Lender, without notice, bear interest at a rate from time to time equal to the lesser of the maximum rate permitted by law or five (5%) percentage points over what otherwise would have been the Note rate from the date of Default or Event of Default and until said is cured; and (ii) the entire principal balance hereof and all accrued interest and costs shall immediately become due and payable at the option of the Lender without notice.Lender’s failure to exercise any option hereunder shall not constitute a waiver of the right to exercise the same at a subsequent time or upon the occurrence of any such Default or Event of Default. (6)Borrower acknowledges that, if any payment, whether of principal, interest or costs, under this Note is not paid when due, Lender will, as a result thereof, incur costs not contemplated hereunder, the exact amount of which would be extremely difficult or impractical to ascertain.Such costs include, without limitation, process and accounting charges.Therefore, Borrower hereby agrees to pay to Lender with respect to each payment of any nature which is not received by Lender within twenty (20) days after such payment is due hereunder, a late charge equal to three (3%) percent of the amount of such payment.Borrower and Lender agree that such late charge represents a fair and reasonable estimate of the cost(s) Lender will incur by reason of any such late payment.Acceptance of such late charge by Lender shall in no event constitute a waiver of a Default or Event of Default with respect to the overdue payment and shall not prohibit or prevent Lender from exercising any of the other rights and remedies available to Lender. (7)If there is any Default or Event of Default under this Note and Lender consults withattorneys regarding the enforcement of any of its rights hereunder or under the Stock Pledge and Security Agreement, or the Loan Agreement executed of even date herewith, or if this Note is placed in the hands of an attorney for collection, or if suit be brought to enforce this Note, or Loan Agreement, or the Stock Pledge and Security Agreement, Borrower promises and agrees to pay all costs thereof, including reasonable attorneys’ fees.Such costs and attorneys fees shall include, without limitation, costs and attorneys’ fees in maintaining Lender’s position under this Note and in any appeal or in any proceeding under any present or future federal bankruptcy act, state receivership law or federal or state banking agency proceedings. (8)This Note is secured by a pledge under the Stock Pledge and Security Agreement of even date herewith of one hundred (100%) percent of the outstanding common capital stock of Citizens Deposit Bank and Trust Company, Inc., Vanceburg, Kentucky, which security interest shall be on an equal par with, and pari passu with, on a percentage basis, that security interest held by Lender in that same common capital stock under that StockPledge and Security Agreement dated September 8, 2010, and that Loan Modification Agreement dated August 16, 2012, between the Parties hereto. (9)Borrower hereby waives presentment and demand for payment, notice of dishonor, protest and notice of protest. (10)This Note shall be construed and enforced and otherwise governed by the Laws of the Commonwealth of Kentucky. (11)As used herein, the term “Lender” shall mean any holder or owner of this Note, or any portion thereof, or participation therein. Premier Financial Bancorp, Inc. A Kentucky Corporation By _/s/ Brien M. Chase Title: _SVP & CFO
